             Case 1:20-cv-04572-LGS Document 69 Filed 01/03/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 BRIAN WATSON, et al.,                                          :
                                            Plaintiffs,         :
                                                                :
                            -against-                           :    20 Civ. 4572 (LGS)
                                                                :
 LEXUS OF MANHATTAN,                                            :          ORDER
                                            Defendant.          :
 -------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the parties jointly request a thirty (30) day extension to the expert discovery

deadline to complete the depositions of expert witnesses (Dkt. No. 65). Plaintiffs additionally

request an extension to file a reply in support of its motion for class certification, as Plaintiffs have

not yet been able to depose Defendant’s experts, who reports were relied upon in Defendant’s

opposition to the motion for class certification (Dkt. No. 66). Defendant opposes Plaintiffs’ request

as prejudicial because, among other reasons, Plaintiffs allegedly did not respond to Defendant’s

request to discuss scheduling of expert discovery per the Case Management Plan (“CMP”) (Dkt.

No. 67). It is hereby

        ORDERED that the parties’ joint extension request is GRANTED. An Amended CMP will

issue separately. Upon review of the parties’ letters, Plaintiffs’ request for an extension to submit a

reply following an opportunity to depose Defendant’s experts is also GRANTED. The parties shall

meet and confer on an expert discovery schedule and include the agreed-upon deposition schedule

in the parties’ status letter due January 7, 2021, per paragraph 13(b) of the Amended CMP.

Plaintiffs’ reply, currently due January 7, 2021, shall be filed within ten days after the date of the

last deposition of Defendant’s experts. No further extensions absent compelling circumstances.

        The Clerk of Court is respectfully directed to close Dkt. No. 60, which was erroneously

filed as a motion to seal exhibits, and Dkt. Nos. 65 and 66.



Dated: January 4, 2021
         New York, New York
